Title: To Thomas Jefferson from Bernard Glenn, 20 June 1820
From: Glenn, Bernard
To: Jefferson, Thomas


Honble Sir
South Carolina Union District
June 20th 1820
I beg leave to address you, on a subject, Relitive to the war, worn, Officers and Soldiers  of Virginia of the Revolutionary war, on State establishment, and Solicite what information you may think proper to give me, on the leading and preceeding errors, which occasiond the Officers & Soldiers of Virginia on State establishment from Locateing their military Land warrants, and obtaining their Lands, promised them, by the General Assembly of the State of Virginia—For some cause I have been barred from Locateing my Military Land warrant ever sence Kentucky has become a seperate State from the State of Virginia, I have waited with Sympathy a number of years for the Honble Congress, of the United States, to rectify the preceeding errors, (but invain,) I solicite your Opinion whether you, think, that those warrants aluded to above, will be Valid, and be Suffered to be Located, or become Nugatary and of no account—or whether the State of Virginia, will not in Justice make Remuneration, to the Warworn Officers and Soldiers of the Revolution, any Information you should think proper to give me will be thankfully, received and remain in confidence with an officer of the Revolution—I am, Dear Sir, with sentiments of esteem, and respects your Mot Obt Servt—Bernd GlennP.S. if you should be so good as to write me, direct to me Wrightsboro, Union District South Carolina